UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-6631


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CHARRON D. BUTTS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:01-cr-00155-AWA-1)


Submitted:   June 12, 2012                  Decided:   June 21, 2012


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charron D. Butts, Appellant Pro Se. Laura Marie Everhart,
Assistant United  States  Attorney, Norfolk, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Charron D. Butts appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.        United States v. Butts, No. 2:01-cr-00155-AWA-1

(E.D.    Va.    Mar.   13,   2012).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                      2